                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRANDON HARPER                                 )
                                               ) No. 17-1682
        v.

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL
SECURITY



                                     OPINION AND ORDER


                                            SYNOPSIS

        Plaintiff filed an application for social security disability and supplemental security

income benefits. His application was denied initially, and upon hearing by an administrative law

judge (“ALJ”). The Appeals Council denied his request for review. Before the Court are the

parties’ Cross-Motions for Summary Judgment. For the following reasons, Plaintiff’s Motion

will be denied, and Defendant’s granted.



                                               OPINION

   I.        STANDARD OF REVIEW

        Judicial review of the Commissioner's final decisions on disability claims is provided by

statute. 42 U.S.C. §§ 405(g) 6 and 1383(c)(3) 7. Section 405(g) permits a district court to review

the transcripts and records upon which a determination of the Commissioner is based, and the

court will review the record as a whole. See 5 U.S.C. §706. When reviewing a decision, the

district court's role is limited to determining whether the record contains substantial evidence to

support an ALJ's findings of fact. Burns v. Barnhart, 312 F.3d 113, 118 (3d Cir. 2002).



                                                  1
Substantial evidence is defined as "such relevant evidence as a reasonable mind might accept as

adequate" to support a conclusion. Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995) (quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 28 L. Ed. 2d 842 (1971)). Substantial

evidence may be "something less than the weight of the evidence, and the possibility of drawing

two inconsistent conclusions from the evidence does not prevent [the ALJ's decision] from being

supported by substantial evidence." Consolo v. Fed. Maritime Comm'n, 383 U.S. 607, 620, 86 S.

Ct. 1018, 16 L. Ed. 2d 131 (1966). If the ALJ's findings of fact are supported by substantial

evidence, they are conclusive. 42 U.S.C. § 405(g); Richardson, 402 U.S. at 390.

         A district court cannot conduct a de novo review of the Commissioner's decision, or re-

weigh the evidence of record; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was rendered. Palmer

v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196 - 97,

67 S. Ct. 1575, 91 L. Ed. 1995 (1947).    Otherwise stated, “I may not weigh the evidence or

substitute my own conclusion for that of the ALJ. I must defer to the ALJ's evaluation of

evidence, assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ's findings of fact are supported by substantial evidence, I am bound by those

findings, even if I would have decided the factual inquiry differently.” Brunson v. Astrue, No.

No. 10-6540, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

Nonetheless, I am not required to read the ALJ’s opinion “in a vacuum.” Knox v. Astrue, No.

No. 9-1075, 2010 U.S. Dist. LEXIS 28978, at *22 (W.D. Pa. May 26, 2010).



   II.      THE PARTIES’ MOTIONS




                                                 2
        First, Plaintiff challenges the ALJ’s reliance on the VE’s testimony regarding three jobs

that Plaintiff could perform, that exist in the economy. He argues that “surveillance system

monitor” is inconsistent with the residual functional capacity (“RFC”); that “addresser” is

potentially obsolete, and no longer exists in the numbers to which the VE testified, and also that

this job is inconsistent with vision-related limitations that the ALJ should have included in the

RFC; and that “assembler” exists in insufficient numbers to support the ALJ’s finding.

        Plaintiff asserts that the position of surveillance system monitor, as defined in DOT Code

379.367-010, requires “frequent” talking. The RFC limited Plaintiff to no work-related contact

with the public, and only occasional/superficial interaction with co-workers. Importantly, the VE

here indicated that his analysis was, in fact, consistent with the RFC’s limitations. He testified,

in pertinent part, as follows:

         [S]urveillance system monitor…I’m going to limit the video monitoring only.
         This job has significantly evolved since -- the DOT was written in 1986 for this
         one. The industry reports these jobs are current video monitoring as well as
         central alarm monitoring. But I’m going to limit to video monitoring only for the
         interaction limitation.


        Even if the VE had not qualified his testimony in this manner, frequent talking does not

necessarily equate to contact with the public or more than occasional, superficial interaction with

co-workers. Other cases have indicated that surveillance systems monitor requires no interaction

with the public. See, e.g., Dyer v. Comm'r of Soc. Sec., No. 14-454, 2015 U.S. Dist. LEXIS

88226, at *10 (S.D. Ohio July 7, 2015); Alcott v. Colvin, No. 13-01074, 2014 U.S. Dist. LEXIS

130176, at *24 (W.D. Mo. Sep. 17, 2014). Similarly, courts have rejected the notion that

surveillance system monitor conflicts with a limitation to occasional, superficial interaction with

co-workers. Neeley v. Berryhill, No. 16-00180, 2017 U.S. Dist. LEXIS 136477, at *24 (D. Del.

Aug. 25, 2017).

                                                  3
       Because Plaintiff’s argument regarding the position of surveillance system monitor is

unavailing, it is unnecessary to address his remaining contentions. The VE, taking into account

Plaintiff’s interactive limitations, testified that there are 161,000 surveillance system monitor

positions. Plaintiff does not assert that this number alone is insufficient to support a finding that

work exists in sufficient numbers; if he did so, I would reject that assertion. See, e.g., Brininger

v. Berryhill, No. 16-00903, 2017 U.S. Dist. LEXIS 135146, at *40 (M.D. Pa. Aug. 7, 2017)

(finding VE testimony that 74,470 surveillance monitor jobs existed nationally was sufficient;

citing supporting caselaw). Thus, even if I were to discount the jobs of addresser and assembler,

the outcome of the ALJ’s decision would remain unchanged. The ALJ’s decision was properly

supported, and remand is not warranted.



                                          CONCLUSION

       In conclusion, the ALJ’s decision was supported by substantial evidence. Plaintiff’s

Motion will be denied, and Defendant’s granted. An appropriate Order follows.

                                                       BY THE COURT:



                                                       __________________________

                                                       Donetta W. Ambrose

                                                       Senior Judge, United States District Court



Dated:February 15, 2019




                                                  4
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRANDON HARPER                        )
                                      ) No. 17-1682
      v.

NANCY A. BERRYHILL,
ACTING COMMISSIONER OF SOCIAL
SECURITY



                                     ORDER

      AND NOW, this 15th day of February, 2019, it is hereby ORDERED, ADJUDGED, and

DECREED that Plaintiff’s Motion is DENIED and Defendant’s GRANTED.



                                             BY THE COURT:



                                             __________________________

                                             Donetta W. Ambrose

                                             Senior Judge, United States District Court




                                         5
